Title: To Thomas Jefferson from Dudley Digges, 19 January 1781
From: Digges, Dudley
To: Jefferson, Thomas



Sir
Ruffin’s Ferry Janry 19. 1781.

I have, this Moment received Your Letter requiring my Attendance at Richmond. It gives me pain that some days must elapse before I shall be able to attend where my duty and Inclination would certainly induce me to go. I am thus far on my Way to Williamsburgh to collect the scattered remains of my property, which was hastily distributed in such places as were deemed the most secure. When this business is effected I shall, without delay, wait upon You at Richmond, and in the mean time I have to hope, that a sufficient Number of Members may be found to prevent any ill consequences.
With great Respect & esteem I am Your Excellency’s Most hble & Obt. Servt.,

Dudley Digges

